SUPPLEMENT DATED AUGUST 16, 2011 TO PROSPECTUS DATED MAY 1, 2011 Prudential Variable Contract Account GI-2 WITH RESPECT TO AICPA GROUP VARIABLE UNIVERSAL LIFE for Members certificates effective on or before 12/31/2008 The following table has been revised under Portfolio Expenses on page 3 of the prospectus: Total Annual Fund Operating Expenses Minimum Maximum These are expenses that are deducted from the Funds’ assets, including management fees, any distribution [and/or service] (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements.) 0.38% 1.63% AICPASUP106
